Exhibit 10.1



CELLSTAR CORPORATION

RESTRICTED STOCK AWARD AGREEMENT



1. Award of Restricted Stock. Pursuant to the CellStar Corporation 2003
Long-Term Incentive Plan (the "Plan"), CellStar Corporation, a Delaware
corporation (the "Company"), hereby grants to



___________________________

(the "Participant")



an award (the "Award") of Restricted Stock under the Plan (the "Restricted Stock
Award") for ______________ shares of Common Stock of the Company (the "Awarded
Shares"), all upon and subject to the terms and conditions set forth in this
Award Agreement (the "Agreement"). The Participant will pay no purchase price
for the Restricted Stock granted hereunder.



2. Date of Grant. The Date of Grant of the Award is _________________.



3. Subject to Plan. The Award and this Agreement are subject to the terms and
conditions of the Plan, and the terms of the Plan shall control to the extent
not otherwise inconsistent with the provisions of this Agreement. Except as
otherwise provided herein, the capitalized terms used herein that are defined in
the Plan shall have the same meanings assigned to them in the Plan. The Award is
subject to any rules promulgated pursuant to the Plan by the Board or the
Committee and communicated to the Participant in writing.



4. Vesting. Except as specifically provided in this Agreement and subject to
certain restrictions and conditions set forth in the Plan, the Awarded Shares
shall vest as follows:



a. 33 1/3% shares shall vest on the first anniversary of the Date of Grant,
provided the Participant is employed by the Company or a Subsidiary on that
date.



b. An additional 33 1/3% shares shall vest on the second anniversary of the Date
of Grant, provided the Participant is employed by the Company or a Subsidiary on
that date.



c. An additional 33 1/3% shares shall vest on the third anniversary of the Date
of Grant, provided the Participant is employed by the Company or a Subsidiary on
that date.



Notwithstanding the foregoing, all of the unvested Awarded Shares shall vest as
of, and in the event of, the occurrence of any of the following events: (i) the
Participant's death; (ii) the Participant's Termination of Service as a result
of his or her Total and Permanent Disability; (iii) the Participant's
Termination of Service by the Company or a Subsidiary without Cause (as defined
below); (iv) the Participant's voluntary Termination of Service after the
attainment of age 65; or (v) a Change of Control.



 

For purposes of this Section 4, "Cause" shall mean termination because of the
Participant's (i) continued unsatisfactory job performance, (ii) misconduct that
causes or is likely to cause material economic harm to the Company or its
affiliates or that brings or is likely to bring substantial discredit to the
reputation of the Company or any of its affiliates, (iii) failure to follow
directions of senior management of the Company or any Subsidiary that are
consistent with his or her job duties, (iv) conviction of, or entry of a
pleading of guilty or nolo contendere to, any crime involving moral turpitude or
entry of an order duly issued by any federal or state regulatory agency having
jurisdiction in the matter permanently prohibiting Employee from participating
in the conduct of the affairs of the Company, any Subsidiary, or their
affiliated entities, or (v) any other material breach of any provision of this
Agreement.



 

For purposes of this Section 4, a "Change of Control" shall mean any of the
following:



(i) any consolidation merger or share exchange of the Company in which such
entity is not the continuing or surviving corporation or pursuant to which
shares of the Company's common stock would be converted into cash, securities or
other property, other than a consolidation, merger or share exchange of the
Company in which the holders of the common stock of the Company immediately
prior to such transaction have the same proportionate ownership of common stock
of the surviving corporation immediately after such transaction;



(ii) any sale, lease, exchange or other transfer (excluding transfer by way of
pledge or hypothecation), in one transaction or a series of related
transactions, of all or substantially all of the assets of the Company;



(iii) any approval by the stockholders of the Company of any plan or proposal
for the liquidation or dissolution of the Company;



(iv) the cessation of control (by virtue of their not constituting a majority of
directors) of the Board by the individuals (the "Continuing Directors") who
(x) at the effective date of the Plan were directors or (y) become directors
after the effective date of this Plan and whose election or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds of the directors then in office who were directors at the effective
date of the Plan or whose election or nomination for election was previously so
approved; or



(vi) in a Chapter 11 bankruptcy proceeding, the appointment of a trustee or the
conversion of a case involving the Company to a case under Chapter 7.



 

5. Term; Forfeiture. If the Awarded Shares have not become 100% vested in
accordance with Section 4, all unvested Awarded Shares shall be forfeited at 5
p.m. on the date of the Participant's Termination of Service. Upon any
forfeiture, all rights of the Participant with respect to the forfeited Awarded
Shares shall cease and terminate, without any further obligation on the part of
the Company.



 

6. Restricted Stock and Related Matters.



a. Voting. The Participant, as record holder of the Awarded Shares, has the
exclusive right to vote, or consent with respect to, such Awarded Shares until
such time as the Awarded Shares are transferred in accordance with this
Agreement or a proxy is granted pursuant to Section 6.d. below; provided,
however, that this Section 6.a. shall not create any voting right where the
holders of such Awarded Shares otherwise have no such right.



b. Dividends. The Participant, as record holder of the Awarded Shares, from the
Date of Grant of the Awarded Shares until such shares are forfeited pursuant to
Section 5 hereof or sold or otherwise disposed of, shall have the right to
receive any and all dividends paid on such Awarded Shares, whether such
dividends are paid in cash or in-kind.



c. Legend. The following legend shall be placed on all certificates representing
Awarded Shares (in addition to any legend required under applicable state
securities laws):



On the face of the certificate:



"TRANSFER OF THIS STOCK IS RESTRICTED IN ACCORDANCE WITH CONDITIONS PRINTED ON
THE REVERSE OF THIS CERTIFICATE."



On the reverse:



"THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN CELLSTAR CORPORATION 2003
LONG-TERM INCENTIVE PLAN, AS AMENDED FROM TIME TO TIME, A COPY OF WHICH IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY IN CARROLTON, TEXAS. NO TRANSFER OR
PLEDGE OF THE SHARES EVIDENCED HEREBY MAY BE MADE EXCEPT IN ACCORDANCE WITH AND
SUBJECT TO THE PROVISIONS OF SAID PLAN. BY ACCEPTANCE OF THIS CERTIFICATE, ANY
HOLDER, TRANSFEREE OR PLEDGEE HEREOF AGREES TO BE BOUND BY ALL OF THE PROVISIONS
OF SAID PLAN."



The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:



"Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company."



d. Proxies. Participant may not grant a proxy to any person, other than a
revocable proxy not to exceed thirty (30) days in duration granted to another
stockholder for the sole purpose of voting for directors of the Company.



7. Non-Assignability and Restrictions on Transfer. Neither the Award granted
under this Agreement, nor any interest in or right associated with such Award,
shall be assignable or transferable by the Participant except by will or by the
laws of descent and distribution, and with respect to any Awarded Shares, until
such Awarded Shares are vested in accordance with Section 4 and not subject to
forfeiture in accordance with Section 5.



8. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.



9. Representations, Etc. Each spouse individually is bound by, and such spouse's
interest, if any, in any Awarded Shares is subject to, the terms of this
Agreement. Nothing in this Agreement shall create a community property interest
where none otherwise exists.



10. Simultaneous Death. If the Participant and his or her spouse both suffer a
common accident or casualty which results in their respective deaths within
sixty (60) days of each other, it shall be conclusively presumed, for the
purpose of this Agreement, that the Participant died first and the spouse died
thereafter.



11. Participant's Acknowledgments. The Participant acknowledges receipt of a
copy of the Plan, which is annexed hereto, and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the Award
subject to all the terms and provisions thereof. The Participant hereby agrees
to accept as binding, conclusive, and final all decisions or interpretations of
the Committee or the Board, as appropriate, upon any questions arising under the
Plan or this Agreement.



12. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas (excluding any conflict of
laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).



13. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.



14. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements set forth in this Agreement shall be construed as a covenant and
agreement independent of any other provision of this Agreement. The existence of
any claim or cause of action of the Participant against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the covenants and agreements that are set forth in
this Agreement.



15. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.



16. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. With respect to the Award, no person
or entity shall be permitted to acquire any Awarded Shares without first
executing and delivering an agreement in the form satisfactory to the Company
making such person or entity subject to the restrictions on transfer contained
in Section 7 hereof.



17. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
the terms of this Agreement without the Participant's consent or signature if
the Company determines, in its sole discretion, that such change or modification
is necessary for purposes of compliance with or exemption from the requirements
of the Code or any regulations or other guidance issued thereunder.
Notwithstanding the preceding sentence, the Company may amend the Plan to the
extent permitted by the Plan.



18. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.



19. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.



20. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:



a. Notice to the Company shall be addressed and delivered as follows:



CellStar Corporation

601 South Royal Lane

Coppell, Texas 75019

Attn: Secretary

Facsimile: (972) 323-4533



b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.



21. Tax Consequences. The Participant has reviewed with the Participant's own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. Upon the lapse of restrictions on Awarded
Shares, the Company shall withhold the minimum amount sufficient to satisfy
federal, state and local taxes (including the Participant's employment tax
obligations) that are required to be withheld with respect to such transaction.
Such taxes required to be withheld shall be satisfied through retention by the
Company of a number of shares of Common Stock having a Fair Market Value equal
to the amount necessary to satisfy such required withholding, provided that the
Participant shall take any and all actions deemed necessary by the Committee to
enable such retention. If such withholding would result in a fractional share of
Common Stock being payable to the Participant, such fractional share shall be
withheld as additional withholding, or at the option of the Company, paid in
cash to the Participant. The foregoing notwithstanding, the Participant
understands that the Participant (and not the Company) shall be responsible for
the Participant's own tax liability that may arise as a result of the
transactions contemplated by this Agreement. If subsequent to the Company's
withholding, as described above, the Company determines that additional taxes
must be withheld to satisfy the above withholding requirements, to the extent
the Company determines that such additional taxes must be withheld, the Company
or, if applicable, any Subsidiary (for purposes of this Section 22, the term
"Company" shall be deemed to include any applicable Subsidiary), shall have the
right to require the Participant to pay the Company the amount of any such
additional taxes that the Company is required to withhold in connection with the
Participant's income arising with respect to this Award. Such payments shall be
required to be made when requested by the Company and may be made in cash or, to
the extent permitted by the Committee, through the delivery of shares of Common
Stock owned by the Participant, which shares have an aggregate Fair Market Value
equal to the required additional withholding amount, or any combination thereof.



With respect to the Restricted Stock Award, the Participant understands that
Section 83 of the Code taxes as ordinary income the difference between the
amount paid for the shares and the fair market value of the shares as of the
date any restrictions on the shares lapse. In the event the Company has
registered under the Exchange Act, "restriction" with respect to officers,
directors and ten percent (10%) stockholders also means the period after the
purchase of the shares during which such officers, directors and ten percent
(10%) stockholders could be subject to suit under Section 16(b) of the Exchange
Act. The Participant understands that the Participant may elect to be taxed at
the time the Awarded Shares are granted rather than when the restrictions expire
pursuant to Section 4 by filing an election under Section 83(b) of the Code with
the Internal Revenue Service within thirty (30) days from the date of grant.



THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT'S SOLE RESPONSIBILITY,
AND NOT THE COMPANY'S, TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO
MAKE THIS FILING ON THE PARTICIPANT'S BEHALF.



22. PARTICIPANT ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE,
NONEMPLOYEE DIRECTOR OR ADVISOR FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE WITH PARTICIPANT'S RIGHT OR THE COMPANY'S RIGHT TO
TERMINATE PARTICIPANT AS AN EMPLOYEE, NONEMPLOYEE DIRECTOR OR ADVISOR AT ANY
TIME, WITH OR WITHOUT CAUSE.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 2 hereof.

[Signature Page Follows]



 

 

 

 

 

 

 

 

CELLSTAR CORPORATION



 

By: ___________________________________

Robert A. Kaiser

Chief Executive Officer

Attest:



________________________________

Elaine Flud Rodriguez, Secretary



 

PARTICIPANT



 

By:



 

Participant's Address for Notice:



_____________________________



_____________________________





 

 

 

 

 





CONSENT OF SPOUSE



 

 

I, _________________________, spouse of ___________________________, have read
and approve the foregoing Agreement. In consideration of granting of the right
to my spouse to receive ______________________ shares of Common Stock of
CellStar Corporation as set forth in the Agreement, I hereby appoint my spouse
as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares issued pursuant thereto
under the community property laws of the State of Texas or similar laws relating
to marital property in effect in the state of our residence as of the date of
the signing of the foregoing Agreement.

Dated: __________, 2005

"Spouse of Participant"





(Signature)



(Print Name)

